Citation Nr: 1228366	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-18 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right inguinal hernia.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a chronic left knee disorder, status post arthroscopy, now claimed as secondary to a chronic right knee disorder.

3.  Entitlement to service connection for a chronic right knee disorder.

4.  Entitlement to service connection for residuals of a spider bite.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for chronic sinusitis with severe headaches.

7.  Entitlement to a compensable evaluation for residuals of a left inguinal herniorrhaphy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in July 2007 and July 2010.

The Veteran was scheduled for an RO hearing in November 2010; however, in October 2010, he indicated that he was unable to report for the hearing.  In an April 2011 substantive appeal, he indicated that he did not want a Board hearing.  In an April 2011 appeal, he further indicated that he did not want a hearing.  Thus, the Board finds that does not wish to have a hearing in connection with his appeal.

As discussed below, the claim for service connection for a right inguinal hernia will be reopened and remanded.  That claim, as well as the claim for a higher rating for a left inguinal herniorrhaphy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The initial claim for service connection for a right inguinal hernia was denied in an unappealed December 1978 rating decision on the basis of no current disability; subsequent treatment records confirm treatment and surgery for a right inguinal hernia.

2.  The initial claim for service connection for a left knee disorder was denied in an unappealed August 2000 rating decision on the basis that the claimed disorder was not related to service; the Veteran has subsequently presented a new theory that a left knee disorder is etiologically related to a claimed right knee disorder.

3.  A chronic left knee disorder was not shown in service; a chronic left knee disorder is not related to service or to a right knee disorder.

4.  A chronic right knee disorder was not shown in service or for many years thereafter; a chronic right knee disorder is not related to service.

5.  Residuals of a spider bite or any other body rash have not been shown.

6.  Tinea pedis or any other skin disorder of the feet have not been shown.

7.  Sinusitis with severe headaches have not been shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right inguinal hernia.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disorder, status post arthroscopy, now claimed as secondary to a right knee disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  A chronic left knee disorder was not incurred in or aggravated by service; nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  A chronic right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

5.  Residuals of a spider bite were not incurred in or aggravated by service; spider bite residuals are not shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

6.  Tinea pedis was not incurred in or aggravated by service; tinea pedis is not shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

7.  Chronic sinusitis with severe headaches was not incurred in or aggravated by service; chronic sinusitis with severe headaches is not shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

New and Material Evidence to Reopen Right Inguinal Hernia and Left Knee Claims

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the claim for service connection for a right inguinal hernia was previously denied in an unappealed December 1978 rating decision on the basis that a November 1978 VA examination revealed no current right inguinal hernia.  Subsequently-obtained evidence confirms a right inguinal hernia (e.g., a November 1996 VA general medical examination report) and, in fact, the Veteran underwent surgery for a right hernia in January 2007.  In light of Shade, the Board finds that this new diagnosis - not previously of record - is sufficient to reopen the previously denied claim on the basis of new and material evidence.  For reasons described in the REMAND section below, the Board will not further address this reopened claim at this time, as additional evidentiary development is warranted.

As to the left knee disorder, the initial claim was denied on a direct service connection basis in an unappealed August 2000 rating decision because the claimed disability, then confirmed by medical records contained in the claims file, had not been shown to be related to service.  The Veteran filed the current claim in June 2009 and presented an alternative theory of secondary service-connection.  The RO reopened the claim and denied under both direct and secondary theories of entitlement.  

In light of both Justus and Shade, the Board finds that this lay evidence containing the new theory is sufficient to reopen the claim.  This reopened claim will be addressed in the REASONS AND BASES section below.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (proceeding to a Board determination on a reopened new and material evidence case does not prejudice the claimant if the RO already considered the case on a de novo basis).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

Having reopened the claim for a left knee disorder, the Board will now consider whether the Veteran is entitled to service connection on a secondary basis for a left knee disorder.

In addition to the regulations cited above, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As an initial procedural matter, the June 2009 notice letter lists "right knee secondary to residuals, left knee trauma, S/P arthroscopy" as an issue.  In his June 2009 claim, however, the Veteran never presented such a theory, and he has not made such assertions elsewhere in the record nor does the record suggest such a claim.  Indeed, the July 2010 rating decision and the April 2011 statement of the case did not adjudicate the claim on this theory.  The Board has thus only adjudicated the left knee claim on a 38 C.F.R. § 3.310 theory. 

Historically, service treatment records reflect that the Veteran was treated for various right knee complaints in service.  Significantly, service records do not show any left knee complaints at all.  The post-service evidence reflects that the Veteran injured his left knee in an on-the-job accident in October 1993.  It appears that he underwent arthroscopic surgery in February 1994.  The record also suggests that he was retired on medical disability because of the left knee injury.  

The Veteran has not asserted that he injured his left knee in service; rather, he now contends that his left knee disorder is due to a right knee disorder which he maintains was incurred in service.  The grant of a claim on a secondary basis necessarily requires that the primary or underlying disorder be service-connected.  In this case, the claim of entitlement to service connection for a right knee disorder has been denied (see discussion below), and the claim for a left knee disorder as secondary to a right knee disorder must, by definition, be denied.

Moreover, the Veteran underwent a VA orthopedic examination in May 2010.  At that time, he described a history of trauma, notably a twisting injury to the right knee in 1973 and a left knee injury while on duty as a firefighter in 1993.  X-rays of the right knee were negative.  

After a physical examination, the examiner diagnosed a normal orthopedic examination of the right knee, with associated right knee pain.  In a July 2010 addendum opinion, the examiner opined that the orthopedic examination of the right knee was normal, and that "[s]ervice connection for left knee condition as secondary to right knee is not indicated."  This evidence also supports a finding that the Veteran's left knee disorder is not related to a right knee disorder.

Based on the discussion above, the Board finds that the evidence does not support the Veteran's claim that his left knee disorder, status post arthroscopy, is related to a right knee disorder and the appeal on this issue is denied.


Right Knee

Historically, service treatment records reflect that the Veteran was treated for trauma to the right patella in April 1973 with an ace wrap and heat.  In September 1973, he sought treatment for a pulled gastrocnemius tendon above the right knee made worse with walking and running.  X-rays were normal.  The clinical impression was synovitis or tendonitis.  Two weeks later, he reported pain over the right medical collateral ligament area.  Although he doubted it, the clinician questioned whether the Veteran had a torn cartilage.  

While it appears that the Veteran was referred for an orthopedic consultation, there is nothing in the record showing any further complaints related to the right knee.  The March 1976 separation examination report indicates that the lower extremities were "normal."  There is no accompanying Report of Medical History.  Therefore, service records do not show a chronic right knee disorder at the time of discharge.

Post-service records do not show right knee symptomatology for many years after discharge.  Specifically, a December 1993 MRI of the left knee showed Grade I meniscal signal of the medial meniscus and both anterior and posterior horns of the lateral meniscus.  Reportedly, the Veteran underwent surgery on the left knee around that time but attempts to obtain those records have been unsuccessful.  

In December 1995, a private physician noted an "injury to the left knee from which he has failed to completely recover."  A reasonable reading of this evidence indicates that it was related to his on-the-job injury to the left knee.  No mention was made of the right knee.

In August 1996, the Veteran reported pain and giving way of both knees and X-rays from that same date were within normal limits.  In October 1996, another physician reflected that the Veteran had a history of work-related injuries to the left knee in October and November 1993, with arthroscopic surgery in February 1994.  The Veteran complained of pain and stiffness in both knees, worse on the left, at that time.  In a November 1996 orthopedic consultation report, he described pain in both knees and reported that his knee symptoms had been present "for a couple of years" and separately noted a history of injuries to the left knee while working as a fireman.  

As such, the first recorded symptomatology related to the right knee was in 1996, two decades after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has considered the lay evidence as it pertains to the issue of continuity of symptomatology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, the Veteran has asserted that his symptoms of a right knee disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to the right knee after he was discharged from the service.  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of a right knee disorder since active service is inconsistent with the other evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any complaints or symptoms related to the right knee.  

Specifically, the service separation examination report reflects that the Veteran was examined and his lower extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to a right knee disorder for nearly two decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1976) and initial reported symptoms related to a right knee disorder in 1996.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); see Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

Further, the Veteran filed a VA disability compensation claim for service connection for an inguinal hernia in December 1976, shortly after service, but did not claim service connection for a right knee disorder or make any mention of any knee symptomatology.  Similarly, he filed a claim for an increased rating for a hernia repair in February 1987 but made no mention of any knee complaints.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, he filed two claims for benefits with VA, but did not mention knee symptoms at either time.  This suggests to the Board that there was no pertinent knee symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran was presenting all issues for which he was experiencing symptoms that he believed were related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a right knee disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic right knee disorder injury in service, or the lack of right knee symptomatology at the time he filed the claims, or both.  

Next, the Veteran has reported the onset of symptoms to different times.  Specifically, he has related the right knee disorder to a 1973 in-service injury.  That contention, however, markedly conflicts with his November 1996 report of knee symptoms for only "a couple of years."  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the  previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee disorder to active duty, despite his contentions to the contrary.    

Turning again to the May 2010 VA examination, the Veteran reported a twisting injury to the right knee in service.  After a physical examination, the examiner concluded that there was a "normal orthopedic exam of the right knee."  X-rays were also normal.  These findings do not suggest disability of the right knee, aside from pain.  In this regard, the Board observes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In sum, while the Veteran had right knee complaints in service, his separation examination was negative for any chronic right knee pathology.  Further, he had no documented symptoms of any right knee problems until nearly two decades after service.  Moreover, no VA or private doctors have linked any knee symptoms to service.  Further, his assertions regarding continuity of symptomatology have found to be not credible.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim and the appeal on this issue is denied.


Residuals of a Spider Bite and Tinea Pedis


Subsequent to service, a November 1996 VA general medical examination report indicates "[n]o active dermatitis and no significant lesions."  In July 2002, the Veteran was treated at a VA facility for complaints of a red erythromatous rash under both arms, the groin, the chest, and abdomen.  He reported having this rash "since last one month."  An assessment of a general fungal infection was rendered.  In September 2002, the Veteran reported having his rash "for two to three months" and denied previous skin troubles.  

The Veteran's current claim was received in June 2009.  In January 2010, the Board received private treatment records showing treatment for extensive psoriasis, "patch and plaque type on trunk quite extensive."  A past diagnosis of psoriasis was also noted.  These records were dated through April 2009, at which point the psoriasis plaque was noted to be moderately severe.  

In May 2010, the Veteran underwent a VA examination for complaints of a spider bite with a rash and athlete's foot.  He reported at that time that his spider-related rash had resolved but noted peeling, itchiness, and redness of the feet.  The examination was negative for swelling, popular erythematous eruptions, or scarring of the neck, arms, and face.  The skin of both feet and of the toes was clear, without evidence of erythema, crusting, or peeling.  The examiner, who reviewed the claims file, determined that the spider bite with dermatitis and the athlete's foot had resolved without residual.  

As noted above, the Veteran's claim addressing the skin disorders was received in June 2009.  The Board is aware that the Veteran was treated for dermatitis resulting from a spider bite in service, as well as athlete's foot.  He was treated for an upper body rash beginning in July 2002, but he has had no treatment for any skin rashes since April 2009 - over a month before the receipt of his claim.  In this regard, this case is clearly distinguishable from McClain v. Nicholson, 21 Vet App 319 (2007), in which the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, there has been no medical evidence indicating skin disabilities since the receipt of the claim in June 2009.  On the contrary, the May 2010 VA skin examination report unambiguously indicates that both disorders had resolved.

In terms of the Veteran's lay contentions, the Board notes that he asserted at the time of his VA examination that the upper body rash had resolved.  The Veteran did provide assertions of peeling, itchiness, and redness of the feet.  He is certainly competent to observe such symptoms, but to attribute such symptoms to a specific disease process such as tinea pedis is a medical determination that is the preserve of trained and credentialed medical professionals, rather than laypersons such as the Veteran.  His lay contentions in this regard, as to diagnosis, are accordingly of far less probative value than the examiner's findings, which were based upon an examination of all reportedly affected skin areas.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Finally, the Board questions the credibility of the Veteran's assertions as to continued disability since service.  He presented multiple complaints of six different disabilities during his November 1996 VA general medical examination, but the examination report indicated that active dermatitis and significant lesions were not present.  

Moreover, when first treated for post-service upper body skin symptoms in July 2002, he noted that such problems had only been present for one month.  In September 2002, he similarly noted problems dating back two or three months.  All of these findings and statements are in direct contradiction to an assertion of disability dating back to service and further undermine any probative value that the Veteran's statements might have.

Overall, given the absence of current disability during the pendency of this appeal and the absence of competent and credible evidence linking such disability back to service, the claims for service connection for residuals of a spider bite and tinea pedis must be denied.  Again, as the preponderance of the evidence is against the Veteran's claims, there is no doubt to be resolved in the Veteran's favor under 38 U.S.C.A. § 5107(b).

Residuals of a Spider Bite and Tinea Pedis

Service treatment records reflect that the Veteran sought treatment for athlete's foot (tinea pedis) on one occasion in November 1972.  In July 1973, sought treatment for a spider bite to the back of the neck, with spreading open lesions on areas including the arms and face.  Physical examination revealed erythematous eruptions to the neck and arms.  The corpsman opined that the spider bite was not related to the symptoms and the clinical impression was dermatitis of unknown etiology.  The March 1976 separation examination report is silent for any information regarding the skin.  Therefore, no chronic skin disorder related to a spider bite or to tinea pedis was noted in the service medical evidence.

Post service medical evidence reflects that the Veteran underwent a VA general medical examination in November 1996 regarding other claims.  The physical examination report indicated "[n]o active dermatitis and no significant lesions" and he had no complaints regarding residuals of a spider bite or of tinea pedis.

In July 2002, he was treated at a VA facility for a one-month history of a red erythromatous rash under both arms, the groin, the chest, and abdomen.  The diagnosis was general fungal infection.  In September 2002, he reported having his rash "for two to three months" and denied previous skin troubles.  

The Veteran's current claim was received in June 2009.  In January 2010, the Board received private treatment records showing treatment for extensive psoriasis, "patch and plaque type on trunk quite extensive."  A past diagnosis of psoriasis was also noted.  These records were dated through April 2009, at which point the psoriasis plaques were noted to be moderately severe.  

In May 2010, the Veteran underwent a VA examination for complaints of a spider bite with a rash and athlete's foot.  He reported at that time that his spider-related rash had resolved but noted peeling, itchiness, and redness of the feet.  The examination was negative for swelling, popular erythematous eruptions, or scarring of the neck, arms, and face.  The skin of both feet and of the toes was clear, without evidence of erythema, crusting, or peeling.  The examiner, who reviewed the claims file, determined that the spider bite with dermatitis and the athlete's foot had resolved without residual.  

As noted above, the Veteran's claim addressing the skin disorders was received in June 2009.  The Board is aware that he was treated for dermatitis in service, as well as athlete's foot.  He was treated for an upper body rash beginning in July 2002, but he has had no treatment for any skin rashes since April 2009 - over a month before the receipt of his claim.  

In this regard, this case is clearly distinguishable from McClain v. Nicholson, 21 Vet. App. 319 (2007), in which the Veterans Claims Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  Here, there has been no medical evidence indicating complaints of, treatment for, or a diagnosis related to a skin disorder since the receipt of the claim in June 2009.  In fact, a May 2010 VA skin examination report unambiguously indicates that both disorders had resolved.

In terms of the Veteran's lay contentions, the Board notes that he asserted at the time of his VA examination that the upper body rash had resolved but reported peeling, itchiness, and redness of the feet.  While he is competent to observe such symptoms, a diagnosis of a specific disease process, such as the difference between tinea pedis, dermatitis, or a fungal infection, is a medical determination that needs to be made by a medical professional.  His lay contentions in this regard, as to diagnosis, are accordingly of less probative value than the examiner's findings, which were based upon an examination of all reportedly affected skin areas.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Finally, the evidence does not support the Veteran's assertions as to continued disability since service.  He presented multiple complaints of six different disorders during his November 1996 VA general medical examination, but the examination report indicated that active dermatitis and significant lesions were not present.  Moreover, when first treated for post-service upper body skin symptoms in July 2002, he noted that such problems had only been present for one month.  In September 2002, he similarly noted problems dating back two or three months.  All of these findings and statements are in direct contradiction to an assertion of a skin disorder dating to service and further undermine any probative value that the Veteran's statements might have.

Overall, given the absence of current disability during the pendency of this appeal and the absence of competent and credible evidence linking such disability to service, the appeal for service connection for residuals of a spider bite and tinea pedis is denied.  Again, as the preponderance of the evidence is against the Veteran's claims, there is no doubt to be resolved.

Sinusitis with Severe Headaches

Service treatment records reveal that the Veteran was treated for complaints of a sore throat and was noted to have sinus congestion and sinus headaches in June 1973.  The diagnosed as having the flu.  Later in the same month, he was treated for pharyngitis, nasal congestion, and an inflamed throat.  In January 1974, he was treated for a head cold with slight nasal congestion.  Nasal congestion was also noted in March 1975.  The March 1976 separation examination report was negative for any abnormalities of the nose and sinuses.  As such, the in-service medical evidence does not note a chronic sinus or headache disorder.

Next, post-service evidence does not reflect symptomatology related to the sinuses for many years after service discharge.  Specifically, in May 1996, some 20 years after discharge, the Veteran was noted to have a headache in the right temporal region, with spots in front of his eyes.  A similar complaint of persistent headaches with intermittent spots in front of the eyes and blurring was noted in a private October 1996 report.  On no occasion did he associate the symptoms with his service or indicate that they were of long-standing duration.

A November 1996 VA general medical examination report indicates normal mucosa in the nose, mouth, and throat.  In November 2002, the Veteran was seen for complaints of difficulty breathing through the nose, with a history of multiple traumas noted.  He reported in his June 2009 claim that sinusitis with severe headaches had "been unfortunately continuous since" service and that both sinuses felt totally occluded at that time.  

In a May 2010 VA upper respiratory examination, the Veteran reported problems with sinuses his entire life that had been made worse by active duty.  Parenthetically, since no notion was made on his entrance examination regarding sinusitis, the presumption of soundness attached at entrance.  He reported noted that he was not currently treated for his sinus condition but used nasal spray every day.  After a physical examination (including normal sinus X-rays), the diagnosis was "normal sinus examination."  The examiner noted that a medical opinion was not indicated because of the normal sinus examination.  The examiner further reported that the Veteran was "silent" regarding headaches and that the March 1976 separation examination of the sinuses was normal.  

Based on the above, the Board finds that a current chronic sinusitis with severe headaches disorder is not shown.  As noted above, the medical evidence over the course of years has found the sinuses normal.  Specifically, in 1996 there were headaches but not related to the sinuses, a November 1996 VA examination showed normal nose, mouth, and throat, November 2002 attributed the difficulty breathing through the nose to multiple trauma, and the May 2010 VA examination found a normal sinus examination.

While the Veteran is competent to observe symptoms of congestion and occlusion, he is not competent to associate these symptoms with a clinical diagnosis of sinusitis (as opposed to, say, recurrent colds or allergies) absent a showing of medical training or credentials.  See 38 C.F.R. § 3.159(a)(2).  The Board also acknowledges that he has reported severe headaches since service but must consider this report in light of the VA examiner's observation that the Veteran was "silent" for headaches upon examination despite reporting multiple other symptoms (i.e., nasal congestion, excess nasal mucous, an itchy nose, watery eyes, sneezing, sinus pain, and sinus tenderness).  These inconsistent findings strongly call into question the chronicity of the claimed headaches.

Absent competent evidence of a current and chronic disability consisting of sinusitis with severe headaches, the appeal is denied on the basis that there exists no current disability.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved.

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claims to reopen, in claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board is reopening the claims.  Therefore, there is no prejudice to proceeding to adjudicate the claims regardless of whether the Veteran was given adequate due process notice.  

With respect to the claims for service connection, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2007, June 2009, and June 2010 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

To the extent that the June 2010 letter represented a corrective letter, in regard to the secondary service connection theory of the left knee claim, the Board notes that such letter was followed by a readjudication in an April 2011 statement of the case, and there will accordingly be no prejudice to the Veteran on account of timing errors.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in those same letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment, private, and VA medical records.  

Several aspects of the evidentiary record warrant further discussion.  First, while the Veteran reported receiving Social Security Administration (SSA) disability benefits, VA was notified by SSA in August 2008 that none of his medical records were available and that further efforts to obtain them would be futile.  Second, he referenced "New York Hospital" and "Docter's [sic] Hospital" in reference to left knee treatment in a December 2009 medical release form.  In January 2010, the RO contacted him and informed him that complete addresses for these vaguely described medical facilities were necessary prior to a search for records; however, he never responded to this letter with new medical release forms.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a "one-way street").  

Finally, while the Veteran noted an upcoming primary care appointment at the Daytona Beach, Florida VA Outpatient Clinic in his October 2010 notice of disagreement, he did not specify which, if any, of his claimed disorders were to be addressed at this appointment.  There is accordingly no basis for the Board to find that any corresponding records would be relevant to the current appeal.  For all of the above reasons, the Board finds no basis to remand this claim for additional evidentiary development.    

Further, VA examinations have been conducted in conjunction with all the service connection claims except for the left knee disorder.  For reasons described above, a VA examination of the left knee is not necessary because there is no reasonable possibility of favorable findings as the claim on a secondary basis by definition fails because service connection for the claimed underlying disorder (a right knee) has been denied. 

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been received to reopen the claim for service connection for a right inguinal hernia; to this extent only, the appeal is granted.

New and material evidence has been received to reopen the claim for service connection for a left knee disorder, status post arthroscopy, now claimed as secondary to a right knee disorder; to this extent only, the appeal is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for residuals of a spider bite is denied.

Service connection for tinea pedis is denied.

Service connection for sinusitis with severe headaches is denied.


REMAND

With respect to the remaining claims, the Board finds that a remand is in order.  Specifically, service connection is in effect for residuals of a left inguinal herniorrhaphy; however, the Veteran has also been treated for and undergone surgery for a right inguinal hernia.  A private physician noted that there existed a 50 percent chance of recurrence of such hernia on one or both sides in the future.  This suggests a relationship between the right hernia and the service-connected left hernia.  The Veteran last underwent a VA examination in June 2007.

Given all of the above factors, the Board finds that complete medical documentation from the private physician, Dr. Flasterstein, should be obtained, as the record presently contains only four brief statements.  In addition, the Veteran should be afforded an examination to address the symptoms and severity of the residuals of a left inguinal herniorrhaphy and the etiology of the claimed right inguinal hernia.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran signed the appropriate release to obtain the medical records from Dr. Flasterstein.  If no such records are available, this fact should be documented in the claims file.

2.  Obtain VA clinical records from the VAMC Orlando for the period from October 2009 to the present.

3.  Obtain VA clinical records from the VAMC Daytona Beach for the period from November 2010 to the present.

4.  Schedule the Veteran for an examination with an appropriate examiner.  The claims file should be sent to the examiner for review in conjunction with the examination.

Based upon the examination findings, the claims file review, and the history provided by the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right inguinal hernia is related to service.  

The examiner is also asked to provide commentary as to all current symptoms and findings attributable to the service-connected residuals of a left inguinal herniorrhaphy.  If such symptoms as hernia recurrences, use of a truss or belt, or a hernia not readily reducible are present, the examiner should so state.  If there has been no recurrence of either hernia, this should be noted as well.  All opinions must be supported by a complete rationale in a typewritten report.

5.  Thereafter, readjudicate the remaining claims on appeal.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


